Citation Nr: 0833491	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-40 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
status/post recurrent dislocation of the right (major) 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This matter is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran filed the current claim in May 2005.  In a July 
2005 rating decision, the RO increased the evaluation for a 
right shoulder disability to 20 percent, effective for the 
entire time on appeal.  He disagreed and the issue remains on 
appeal. 


FINDINGS OF FACT

1.  The veteran is able to raise his right arm above his 
shoulder.

2.  Arthritis, ankylosis, malunion of the shoulder, or 
frequent shoulder dislocations, have not been shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
status/post recurrent dislocation of the right (major) 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A  (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.124(a), 4.130, Diagnostic Codes (DCs) 5003, 5010, 5200, 
5201, 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

As an initial matter, the Board notes that the veteran is 
right-hand dominant so the ratings will be considered for his 
"major" shoulder.  In order to be assigned a rating in 
excess of 20 percent, the evidence must show the following:

*	ankylosis of the scapulohumeral articulation (40% under 
DC 5200);
*	limitation of motion of the arm to midway between side 
and shoulder level (30% under DC 5201); 
*	malunion of the humerus of the major arm with marked 
deformity (30% under DC 5202); or 
*	impairment of the humerus with recurrent dislocation at 
the scapulohumeral joint with frequent episodes and 
guarding of all arm movements (30% under DC 5202).

After a review of the claims file, the Board finds that the 
evidence does not support a higher rating at this time.  
First, ankylosis of the scapulohumeral articulation is not 
shown.  Ankylosis is defined as a fixation of the joint.  In 
the July 2005 VA examination, range of motion testing was 
reported as abduction to 130 degrees, flexion to 160 degrees, 
80 degrees of external rotation, and 90 degrees of internal 
rotation.  While limited, these levels do not reflect a 
fixation of the joint and there is no basis for a higher 
rating for ankylosis.

Next, limitation of motion of the arm to midway between side 
and shoulder level has not been shown.  One measurement of 
his motion is characterized as internal rotation.  Holding a 
bent arm straight out from the body at the shoulder level is 
considered 0 degrees, and the arm down at the side of the 
body is considered 90 degrees.  See 38 C.F.R. § 4.71, Plate 
1.  In the July 2005 VA examination, internal rotation was 
reported as 0 to 90 degrees, which is anatomically normal.  

Further, shoulder flexion and abduction measure the ability 
to hold the arm straight out at shoulder level, with normal 
as 0 (arm straight down at side) to 180 degrees (arm straight 
over the head).  Holding the arm straight out at shoulder 
level is considered 90 degrees.  See 38 C.F.R. § 4.71, Plate 
1. At the time of the VA examination, flexion was reported as 
0-160 degrees and abduction as 0-130 degrees.  While both 
were limited, the evidence shows that the veteran could lift 
his arm well above shoulder level.  As such, there is no 
basis for a higher rating under DC 5201.

The Board has also considered whether the evidence 
demonstrates functional limitation of the shoulder so as to 
warrant a higher rating.  The examiner noted that the joint 
was painful with motion with right shoulder abduction over 
120 degrees and flexion over 150 degrees.  Even with pain, 
the evidence does not support a finding that range of motion 
is limited to between midway and shoulder level.

Next, the evidence does not reflect an impairment of the 
humerus such to warrant a higher rating under DC 5202.  
Specifically, a July 2005 X-ray reportedly showed a surgical 
screw but was otherwise within normal limits.  The examiner 
noted that the veteran experienced a dislocation at the time 
of the initial injury but did not report any recurrent 
dislocations subsequently.  

Outpatient treatment records also reflect no atrophy and 5/5 
muscle strength of the arm.  As the evidence does not show a 
marked deformity of the shoulder or frequent recurrent 
dislocation or guarding of arm movements, there is no basis 
for a higher rating under DC 5202.

Regarding any extraschedular compensation, the Board has 
further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The evidence indicates that he is employed as a mechanic, and 
has not been hospitalized because of his shoulder disability. 
Therefore, in the absence of such factors such as frequent 
hospitalization and marked interference of employment, the 
Board finds that the requirements for an extraschedular 
evaluation of his right shoulder under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the claim for a higher 
rating, the Board is unable to grant the benefits sought.  
The Board finds that his symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

First, the veteran was provided with correspondence regarding 
what was needed to support his increased rating claim.  
Specifically, the July 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his right shoulder disability worsened in severity, 
including descriptions of his symptoms and other involvement, 
extension and additional disability caused by his service-
connected disability.

Additionally, a November 2005 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
right shoulder disabilities.  Based on the evidence above, 
the veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically,  during the VA 
examination, he discussed the signs and symptoms of his 
disability, with particular emphasis on the impact that the 
disability had on his daily life.  For example, he described 
the increased pain he felt when he was working as a mechanic.  
These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO obtained the 
veteran's outpatient treatment records since the date of the 
veteran's claim, and he underwent a VA examination in July 
2005 specifically to address the issue on appeal.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for status/post recurrent 
dislocation of the right (major) shoulder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


